Citation Nr: 1421282	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-30 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to a service-connected disability. 

2.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to May 2004, with service in Kuwait and Iraq from February to June 2003 in support of Operation Enduring Freedom.  He also had additional service in the Reserves. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

In October 2010, the Board remanded this matter for a videoconference hearing to be scheduled.  The case has been returned to the Board for appellate consideration. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to the issue of service connection for headaches, the Veteran essentially contends that he has had headaches ever since service.  Review of the service treatment records reflect that he complained of headaches in April 2004 and on another occasion (an undated post-deployment questionnaire).  Post-service treatment records show include a July 2008 VA neurology consult report which noted that the Veteran had two types of headaches:  severe headaches which were migraine headaches and superimposed combination headache due to underlying depression, tension-type headache, and also analgesic rebound headache.  Notably, the August 2008 VA examination report noted that the Veteran's various symptoms, to include depression, contributed to his PTSD diagnosis.  As the nature of the Veteran's headaches is unclear and there is no reason/basis for the clinician's conclusion that the Veteran's superimposed combination headache is due to underlying depression, the Veteran must be afforded an examination to determine the nature and etiology of any current headache disability. 

The Veteran was last afforded an examination for PTSD in August 2008.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, in the six years since that examination, the Veteran indicated that he might lose his home, and it is unclear whether this is related to his service-connected psychiatric disability.
   
Accordingly, the Board finds that a contemporaneous VA medical examination is warranted for service-connected PTSD.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

In addition, the record reflects that the Veteran has continued to receive treatment from a VA Medical Center.  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all relevant outstanding VA Medical Center treatment records.  

2. Schedule the Veteran for an examination to determine the nature and etiology of any current headache disability.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner must provide a diagnosis as to the exact nature of any current headache disability.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a headache disability began in or is related to active service.  In that regard, the examiner's attention is directed to the Veteran's in-service complaints of headaches after deployment.  

The examiner must also determine if it is at least as likely as not (50 percent or greater probability) that any headache disability is caused by or due to his service-connected PTSD.  Also, is it at least as likely as not that a headache disability is aggravated by (i.e., increased in severity) by the service-connected PTSD.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's headache disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.  In providing these opinions, the examiner's attention is directed to the July 2008 VA neurology consult report.   

The rationale for any opinion offered should be provided. 

3. Schedule the Veteran for a VA psychiatric examination in order to determine the severity of his service-connected PTSD.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD on his social and industrial functioning.    

The examination report must include a complete rationale for all opinions and conclusions reached. 

A report of the examination should be prepared and associated with the Veteran's VA claims folder.

4. In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



